Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	This is in response to with claims 1-20 are pending in the Application and claims 8-20 withdrawn from consideration as directed to non-elected invention. 
	In response to Applicant communication on 06/14/2021, the rejections of the claim issued by the Office Action on 04/21/2021 are withdrawn.
	However, new found references necessitate new ground of rejection of claim 1-7

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-2, 4-7 are rejected under 35 U.SC. 102 (a) (1) as being anticipated by Park et al. (US 2017/0256500) thereafter Park 500.
With regard to claim 1, Park 355 discloses an apparatus, (the abstract, Fig 2A through 2C Fig 8A through 8D) comprising:
a semiconductor device die including a device side and an opposing non-device side, the semiconductor device die singulated along a scribe street at a peripheral edge of the semiconductor device die; (shown in Fig 8A through 8D)  and
a metal layer with an ablated edge on a portion of the peripheral edge of the semiconductor device die. (Fig 8B, para [0040], para [0068], [0070] metal layer in the device layer 604 is ablated by laser beam 812)


    PNG
    media_image1.png
    306
    456
    media_image1.png
    Greyscale

Park 500 DISCLOSURE

With regard to claim 2, Park 500 discloses an apparatus in which the ablated edge of the metal layer results from the semiconductor device die being singulated from the semiconductor wafer using a laser metal ablation. . (Fig 8B, para [0040], para [0068], [0070] metal layer in the device layer 804 is ablated by laser beam 812)


    PNG
    media_image2.png
    261
    498
    media_image2.png
    Greyscale

Park 500 DISCLOSURE

With regard to claim 4, Park 500 discloses an apparatus, wherein the ablated edge is on a device side surface of the semiconductor wafer. (Shown in Fig 8B, Fig 8C)
With regard to claim 6, Park 500 discloses an apparatus, wherein the ablated edge is in the metal layer that is a copper layer.(para [0007])furthermore , Park 500 discloses that his device has metal interconnects and obviously it can be copper interconnects as it is well known in the art.
With regard to claim 7, Park 500 discloses an apparatus wherein the semiconductor wafer is of single crystal silicon. (Para [0039})
Note that 
The selection of a known material based on its suitability for its intended supported a prima facie obviousness determination in Sinclair & Carroll co V. Interchemical Corp., 325 U.S.
. 327, 85 USPQ 297 (1945 )

                                           Claim Rejections - 35 USC § 103

4. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. 	 Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Park et al. (US 2017/0256500)  thereafter Park 500.
	With regard to claim 3, claim 3 is obvious over Park 500 because Park 500 discloses a device with monocrystalline silicon substrate that has semiconductor material in the dicing scribe area therefore the Park 500 device obviously can include polysilicon. (Para [0039], [0040])
With regard to claim 5, claim 5 is obvious over Park 500 because Park 500 discloses a device with metal layer used in metal interconnects (para [0050]) and obviously this metal can be aluminum..
Furthermore, the use of polysilicon and aluminum in interconnect layers are well known in the art at the time the invention was made 

6.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

7.	A shortened statutory period for response to this action is set to expire 3 (three) months
and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

8.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                  /THINH T NGUYEN/                                                                  Primary Examiner, Art Unit 2897